K. K. HALL, Circuit Judge,
concurring:
I concur in the result reached by the majority, but I think that we cannot fairly decide the issue of Elrod’s retroactivity *761without first determining that the issue is squarely presented by the facts. If this case is not controlled by the rule of Elrod —and I submit that it is not, as the majority itself intimates — then we have no occasion to consider whether Elrod should be accorded retroactive effect.
Because I fear that the majority opinion may be read to imply that Elrod would apply prospectively on facts similar to those in this case, I write to express my view that Elrod has no application here. The majority discusses a number of pertinent factual considerations: (1) the deputies took office pursuant to a statute which fixed their terms and were simply not rehired after the terms expired; (2) the deputies actively campaigned against Sheriff Harber (which refutes any inference that they lost their jobs because of passive political beliefs or affiliation); (3) the deputies were not pressured to contribute time or money to Har-ber’s party or to obtain the sponsorship of a member of that party; and (4) the nature and size of the Lee County Sheriff’s Office necessitates mutual confidence and co-operation, which is unlikely to exist where members of the office have actively opposed each other in a bitter election campaign. These facts are completely dissimilar to those in Elrod, and mandate the conclusion that Sheriff Harber was not constitutionally constrained to re-hire the deputies whose terms had expired.
I would deny relief on this ground, and save the issue of Elrod’s retroactivity for another day.